DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/13/2019 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:  
In the specification filed 9/30/2019, pages 26-32 include claims (1-40).
As a result, appropriate review and correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “…sink element are connected by a soldering joint and wherein said
soldering joint has been produced by laser soldering, in particular [italics added] by a method according to claim 1…”
The use of the term “in particular” leaves it open-ended as to whether or not other methods of laser soldering apply to the previously recited structure in claim 40.
As a result, the meets and bound of claim 40 are not clear. 

Or is it an independent claim with the method of claim 1 providing further limitations?
For the purpose of examination with respect to the prior art, claim 40 is being interpreted as an independent claim further limited by the method of claim 1.
Claims 41-47 depend on claim 40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8,10-22, 24, 25 27-30, 33, 34, 37-42 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter et al (2004/0052283) in view of Oberschmid (DE 102011104219 A1).
With respect to claim 1, Sutter et al disclose: Method for producing a radiation field amplifying system for amplifying a to be amplified radiation field, in particular for producing a thin disc laser amplifying system [ figure 3 discloses a thin disc amplifier ], which comprises an amplifying element with a laser active body [ taught by the thin disc gain medium (14) ] and a cooling system for cooling said amplifying element with at least one heat sink element [ taught by cooling device (24); paragraph [0012] ] wherein the method comprises the step of connecting said amplifying element and said at least one heat sink element by soldering with a solder filling composition [ paragraph [0026] teaches the bonding material (26) includes a solder ], wherein the step of soldering comprises heating up, in particular melting, said solder filling composition by exposing said solder filling composition to a soldering radiation field.
step of soldering comprises heating up, in particular melting, said solder filling composition by exposing said solder filling composition to a soldering radiation field.
Figure 1A of Oberschmid teaches that it was known at the time of the present application to have soldered a thin element (1) to a mounting substrate (2) wherein laser light (6) heats and melts the solder – from page 6 of the translation “…In particular, the laser radiation heats up 6 the solder layer 3 for attaching the semiconductor chip 1 on the carrier plate 2 about the melting temperature of the solder material…”
It would have been obvious to have applied this teaching to fabricate the device of Sutter et al because construction of their device required solving the problem of soldering the this disc gain medium (14) to the supporting heat sink (24).
With respect to claim 40, the combination of Oberschmid and Sutter et al teaches the method of claim1.
Furthermore, Sutter et al and Oberschmid teach: Radiation field amplifying system for amplifying a to be amplified radiation field, in particular a thin disc laser amplifying system [ taught by figure 3 of Sutter et al ], which comprises an amplifying element with a laser active body [ taught by thin disc gain medium (14) disclosed by Sutter et al ] and a cooling system for cooling said amplifying element with at least one heat sink element [ taught the cooling device (24) disclose by Sutter et al; paragraph [0012] ] wherein said amplifying element and said at least one heat sink element are connected by a soldering joint [ taught by paragraph [0026] and the bonding material (26) disclosed by Sutter et al ] and wherein said soldering joint has been produced by laser soldering, in particular by a method according to claim 1 [ this limitation is obvious for the combination of Sutter et al and Oberschmid appled to claim 1 above ].
With respect to claim 48, Sutter et al disclose: Apparatus for producing a radiation field amplifying system, in particular a thin disc laser amplifying system [ figure 3 of Sutter et al discloses a thin disc amplifying system ], with an amplifying element [ disclosed by the thin disc gain medium (14) ]  and a cooling system for said amplifying element with at least one heat sink element [ taught by the cooling device (24); paragraph [0012] ], wherein said apparatus comprises a first supporting device for said amplifying element and a second supporting device for said heat sink element and wherein said apparatus comprises a radiation field providing system for providing a soldering radiation field.
	Sutter et al does not explicitly teach an apparatus comprises a first supporting device for said amplifying element and a second supporting device for said heat sink element and wherein said apparatus comprises a radiation field providing system for providing a soldering radiation field.
	Figure 1A of Oberschmid discloses an apparatus for solder bonding a thin element (1) to a mounting plate (2) comprising: a first supporting device (4) for the thin element (1) and a second supporting device (2) and wherein said apparatus comprises a radiation field providing system for providing a soldering radiation field ( laser light source (6) ).
	Because the fabrication of the device of Sutter et al would have required using known means to solder bond a thin element, such as the disc gain medium (14), to a mounting substrate, such as the cooling device (24), it would have been obvious to have used the manufacturing device of Sutter et al, thus producing claim 48.
	Claims 2 and 3 are shown by the bonding material (26) in figure 3 of Sutter et al.
	Claim 4 reads on the bonding material covering the planer surface between the disc gain material (14) and the cooling device (240, thus being taught or suggested to a skilled artisan by figure 3 of Sutter et al.
	Claim 6 and 7 are taught by page 3 of the translation of Oberschmid, which states “…According to at least one embodiment, a solder layer or solder paste is applied to the chip contacts of the semiconductor chip and / or on the mounting region of the carrier plate, which is heated in step E) by the laser radiation above its melting temperature…”
“…The application of the solder layer or solder paste takes place, for example, by means of a coating or vapor deposition method…”
	Claims 10-12 are taught by page 3 of the translation of Oberschmid, which states “…According to at least one embodiment, in step E), the heating is performed by a light pulse having a duration of at least 1 μs and at most 1 ms. The light pulse can have a rectangular, step-shaped or ramp-shaped time characteristic. The sloping ramp course preferably runs steadily…”
	Claim 13 would have been obvious in situations wherein the disc is larger than the beam area if the heating light (6).
	Claim 14 is taught by page 3 of the translation of Oberschmid, which states “…The semiconductor chip is preferably transparent at least for certain wavelength ranges, so that the radiation conducted in the light guide can pass through the semiconductor chip to the chip contacts. Preferably, the semiconductor chip for certain wavelength ranges to at least 90% transparent…”
	Claim 15 would have been obvious because a solder composition with a high absorption rate for the wavelength of the light (6) in the system taught by Oberschmid would have facilitated faster heating and melting.
	Claims 16-18 are taught by figure 1A of Oberschmid in that the light (6) passes through the element (1) to heat the solder.
	Claims 20-22 are taught or suggested to a skilled artisan by page 3 of the translation of Oberschmid, which states “…By means of the mounting method, the chip contacts, the solder layer, the mounting region or the conductor tracks of the carrier plate as well as only directly adjacent subarea of the semiconductor chip and the carrier plate can advantageously be heated. The temperature gradient in the semiconductor chip and the carrier plate is set such that occurring thermo-mechanical stresses do not destroy or rupture the semiconductor chip. Due to the temperature gradient, rapid cooling to the solidification temperature is possible. Cooling can be done almost as fast as heating up. The soldering process can advantageously be completed within 10 ms…”
	With respect to claim 19, figure 4 of Sutter et al teaches that light can propagate through the substrate defined by the cooling device (24), thus suggesting an alternative combination with Oberschmid wherein the heating light is delivered through the heat sink.
	Claim 24 is taught by the mounting area (2c) disclosed by figure 1A of Oberschmid.
	Claim 25 would have been obvious because corresponding the shape of a mounting area to the shape of the device being mounted would have facilitated accurate attachment.
	Claim 27 and 28 are taught by Oberschmid in that thermal stress is limited to the contact area, thus limiting expansion of the elements being bonded.
	Claim 29 is also taught by Oberschmid because a lack of thermal stress in the element being bonded would not cause and change in bending curvature.
	Claim 30 is taught by page 6 of the translation of Oberschmid, which states “…By means of the positioning element 4 can the semiconductor chip 1 to the assembly area 2c the carrier plate 2 accurately, for example, to 5 microns accurate, transported and with light pressure on the tracks 2a . 2 B be pressed…”
	Claims 33 and 34 taught by figure 3 of Sutter et al.
	Claims 37, 38, 45 and 46 are taught by paragraph [0039] of Sutter et al.
	Claims 39 and 47 would have been obvious because a metallized reflection layer on the cooling device (24) of Sutter et al would have facilitated containment of the pumping light (22) in the disc gain medium (14).
	Claims 41 and 42 are taught by figure 3 of Sutter et al.

s 5, 9, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter et al and Oberschmid, as applied to claim 1 above, and further in view of Newcome (7,359,487).
Claims 5, 31 and 32 would have been obvious because column 13, lines 40-47 of Newcome establish that using a foil as a solder in a vacuum or gas was a conventional practice in order to avoid oxidation.
Claim 9 would have been obvious because column 14, lines 26-29 of Newcome establish that gold or tin are convention solder materials.
Claims 23, 26, 35, 36, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter et al and Oberschmid, as applied to claims 1 and 24 above, and further in view of Dawason et al (WO 2018140638 A1).
Figure 2 of Dawson et al teaches that disc gain mediums with a curved surface were known at the time of the present application.
As a result, claims 23, 26, 36 and 44 would have been obvious when applying the combination of the teachings of Sutter et al and Oberschmid to a curved surface disk, rather than the flat one shown by Sutter et al – the reason being that both flat and curved discs require cooling.
With respect to claims 35 and 43, coupling a curved disc surface to a cooling device surface would have inherently created more thickness of bonding material in the peripheral regions.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645